STATE OF VERMONT

                            ENVIRONMENTAL COURT




                                                }
In re: Atwood-Hood PRD (DP 09-07)               }     Docket No. 116-6-09 Vtec
        (Appeal of Atwood and Hood)             }
                                                }

                                                }
In re: Atwood 2-Lot Subdivision (DP 09-05)      }     Docket No. 117-6-09 Vtec
        (Appeal of Atwood)                      }
                                                }



            Decision and Order on Cross-Motions for Summary Judgment

      These two consolidated appeals involve a twelve-unit residential development

proposed to be constructed on property in the Town of Williston, which was granted

“Discretionary Permit” approval by the Development Review Board (DRB) of the Town

of Williston in two separate decisions.1       The proposed twelve-unit development

involves three existing parcels of land: one owned by Appellant-Applicants Dana and

Brenda Hood and two owned by Appellant-Applicant Jeff Atwood.2 In Docket No. 116-

6-09 Vtec, Appellant-Applicants Atwood and Hood (Applicants) appeal certain


1  The Interim Unified Development Bylaw for the Town of Williston, adopted on July
22, 2008 (2008 Development Bylaw), uses the term “Discretionary Permit” to refer to all
the types of approvals within the jurisdiction of the DRB, as contrasted with the
“Administrative Permits” issued directly by the zoning administrator. See 2008
Development Bylaw, ch. 5 (discussing “Administrative Permit Procedures”), ch. 6
(discussing “Discretionary Permit Procedures”). Thus, the term “Discretionary Permit”
encompasses DRB decisions on conditional use applications, subdivision applications,
site plan applications, and applications for planned residential developments (PRDs).
2 The parties have not provided the applications or any map, plan, or diagram of the

proposed developments.
                                           1
conditions imposed in a decision of the DRB, in which the DRB granted Discretionary

Permit approval to Applicants for a nine-unit Planned Residential Development (PRD),

with conditions. In Docket No. 117-6-09, Applicant Atwood appeals certain conditions

imposed in a decision of the DRB, in which the DRB granted him Discretionary Permit

approval, with conditions, for the remaining three residential units proposed for the

twelve-unit development. Both of the DRB’s Discretionary Permit decisions on appeal

are contained in the minutes of the DRB’s April 28, 2009 meeting.3                Appellant-

Applicants are represented by L. Randolph Amis, Esq.; the Town is represented by Paul

Gilles, Esq.

       The parties have each moved for summary judgment on the issue of whether the

DRB had legal authority to impose several conditions included in the two Discretionary

Permit approvals.4    It is important to note that the Statement of Questions raises no

issues regarding whether the Court in this de novo appeal should approve either the

three-unit or the nine-unit portion of the development, with or without the contested

conditions.    Rather, as written, all of the questions in the Statement of Questions


3
   The parties have not provided a separate written decision on the two applications.
However, the minutes of a DRB meeting at which a decision is made may serve as the
written decision required by statute. See 24 V.S.A. § 4464(b)(1) (stating that municipal
panel “[d]ecisions shall be issued in writing,” and that the “minutes of the meeting [at
which the decision is made] may suffice”). For ease of reference, the Court will refer to
the April 29, 2009 meeting minutes as the “2009 DRB Discretionary Permit Decision.”
4 Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, . . . show that
there is no genuine issue as to any material fact and that any party is entitled to
judgment as a matter of law.” Montgomery v. Devoid, 2006 VT 127, ¶ 9, 181 Vt. 154
(quoting V.R.C.P. 56(c)(3); State v. Therrien, 2003 VT 44, ¶ 8, 175 Vt. 342). When
presented with cross-motions for summary judgment, the Court is “directed to consider
each motion in turn and to afford the party opposing the motion under consideration
the benefit of all reasonable doubts and inferences.” In re Delano Variance Application,
No. 161-8-07 Vtec, slip op. at 4 (Vt. Envtl. Ct. Aug. 28, 2008) (Durkin, J.) (citing
DeBartolo v. Underwriters at Lloyd's of London, 2007 VT 31, ¶ 8, 181 Vt. 609).
                                              2
address only the authority of the DRB—and hence, the authority of this Court in this de

novo appeal—to impose the contested conditions.

       The following facts are undisputed unless otherwise noted.

       Applicants propose to develop a twelve-unit residential development on an

approximately 7.2-acre project parcel, which is composed of three existing parcels of

property: two owned by Applicant Atwood and one currently owned by Applicants

Hood.5 All three parcels of property are bounded on the west by North Williston Road

and are bounded on the east by an unrelated residential development known as

Allenbrook.    A small roadway known as Lefebvre Lane serves the Allenbrook

residential development; Lefebvre Lane cuts through the 7.2-acre project parcel and

makes a T-intersection with North Williston Road.

       The most southerly of the three existing parcels involved in these appeals (the

South Atwood Parcel) is 3.01 acres in area and is undeveloped; its northerly boundary is

Lefebvre Lane. The adjoining parcel to the north of Lefebvre Lane is the Hood Parcel,

which is 1.17 acres in area and contains an existing single-family dwelling and a paved

driveway.6 Adjoining the Hood parcel to its north is the second Atwood parcel (the

North Atwood Parcel). The North Atwood Parcel is 3.02 acres in area and contains an


5 The project property was located in a Medium Density Residential zoning district
under the previous zoning ordinance (the 1990 Zoning Ordinance). Although the area
was also defined as a Medium Density Residential zoning district in the 2008
Development Bylaw, the 2008 Development Bylaw did not yet include provisions
regulating the uses and dimensional requirements for the Medium Density Residential
zoning district (as well as for several other zoning districts) as of the date on which that
bylaw was adopted. Due to this omission, in reviewing the applications on appeal the
DRB applied the use and dimensional provisions for the Medium Density Residential
zoning district from the 1990 Zoning Ordinance. See 2009 DRB Discretionary Permit
Decision, at 12. However, the Statement of Questions does not raise any issue as to the
lack of these provisions in the 2008 Development Bylaw or the applicability of the 1990
Zoning Ordinance.
6 The house on the Hood parcel has the address of 146 North Williston Road.


                                             3
existing two-unit residential duplex building and an existing carriage barn.7

      Class II wetlands and a fifty-foot wetland buffer are located on the northern

portion of the existing North Atwood Parcel, as well as “on the southern and western

border[s] of the existing Hood Parcel.” 2009 DRB Discretionary Permit Decision, at 21.

The South Atwood Parcel is comprised entirely of Class II wetlands, the Allen Brook,

and associated wetland buffers.

      Applicant Atwood intends to purchase the Hood Parcel, which will result in a

7.2-acre project parcel. Through the two Discretionary Permit applications on appeal—

Application # DP 09-07 and Application # DP 09-05—Applicants propose to develop a

twelve-unit residential development on the resulting 7.2-acre parcel.8

      Application # DP 09-07 (the 9-Unit Application) proposes a subdivision of the

overall 7.2-acre project property and proposes a nine-unit residential development on

the resulting southerly portion of the subdivided property. Application # DP 09-05 (the

3-Unit Application) proposes a three-unit residential development on the resulting

northerly portion of the subdivided property, including a new residential unit to be

developed in the carriage barn.

      More specifically, the 9-Unit Application proposes to subdivide the 7.2-acre

overall project property into two lots. The subdivision will create a 1.5-acre lot to the

north, containing the existing two-unit duplex and carriage barn that were located on

the original North Atwood Parcel, and will create a 5.7-acre lot to the south, including

land on both sides of Lefebvre Lane and containing the existing Hood dwelling. The

5.7-acre lot is proposed to be further reduced in area by 0.33 acre, as a result of two

unrelated boundary adjustments, resulting in a southerly development parcel of 5.37

7
  The two-unit duplex building on the North Atwood Parcel has the address of 230
North Williston Road.
8 Applicants Hood are included in the proposal, and therefore are parties to Docket No.

116-6-09 Vtec, because they still own one of the three parcels involved in the proposed
development.
                                            4
acres in area.9

       Applicants propose to develop a nine-unit PRD on the 5.37-acre parcel,

consisting of four new single-family dwellings, the existing Hood single-family

dwelling, and two duplex buildings.10 The 9-Unit Application also proposes to remove

the existing driveway on the Hood Parcel; to restore the area of that driveway to

wetlands; and to construct an access road connecting the nine-unit development to

Lefebvre Lane across one of the associated Class II Wetlands.

       The 3-Unit Application, which proposes to develop the resulting northerly 1.5-

acre lot, seeks approval to construct an addition to the existing carriage barn and to

convert it to a single-family dwelling, as well as to realign the existing gravel loop

driveway serving the duplex and to add gravel parking and turnaround areas. As

proposed, portions of the gravel driveway and carriage house are located within a Class

II wetland buffer.11




9
   The two boundary adjustments, with property owners to the east of the project
property, will require separate permits to be obtained by those property owners prior to
final approval of the proposed subdivision.
10 Facts are in dispute, or at least have not been provided to the Court, regarding the

plans for and layout of the proposed development; however, these facts are not material
to the current motions.
11 Because both projects affect a Class II wetland or wetland buffer, Applicants were

also required to get a state Conditional Use Determination from the Agency of Natural
Resources (ANR) for each proposal. Applicant Atwood obtained a Conditional Use
Determination from the ANR for the project proposed in the 3-Unit Application, which
permitted him to locate the realigned driveway within a portion of the fifty-foot
wetland buffer on the property. As of the date on which Applicants filed their Motion
for Summary Judgment, November 20, 2009, they had not yet obtained a Conditional
Use Determination from the ANR for the project proposed in the 9-Unit Application.
                                           5
Town of Williston Growth Management and Sewer Allocation Process Applicable to
Residential Subdivision Proposals

       Applicants submitted the 3-Unit Application to the DRB on July 25, 2008, and

submitted the 9-Unit Application to the DRB on August 7, 2009.               Because both

applications on appeal were submitted after adoption of the 2008 Development Bylaw,

they were reviewed under the provisions of that bylaw. See, e.g., In re Keystone Dev.

Corp., 2009 VT 13, ¶ 5 (“[A] permit applicant gains a vested right in the governing

regulations in existence when a full and complete permit application is filed.” (citing

Smith v. Winhall Planning Comm’n, 140 Vt. 178, 182 (1981))).

       Under the 2008 Development Bylaw, Applicants are required to obtain

Discretionary Permit approval for the proposed twelve-unit development because the

project involves the subdivision of land. 2008 Development Bylaw § 4.3.4.1. However,

before a project involving a residential subdivision can receive Discretionary Permit

approval, it must also undergo growth management review. See id. § 6.3 (stating that

“all residential subdivisions” must undergo growth management review prior to

receiving Discretionary Permit approval).

       Growth management review is governed by Chapter 11 of the 2008 Development

Bylaw, which “establishes a competitive growth management system for residential

subdivisions.” The primary purpose of the system is to “ensure that residential growth

does not exceed the capacity of the town’s existing infrastructure.” Id. § 11.1.1.1.

       Under the growth management system, the DRB is responsible for allocating the

number of dwelling units that may be constructed in Williston each year. Id. § 11.4.

However, the DRB is limited by two factors in the number of dwelling units it is able to

allocate in a given year. First, in a given year the DRB must stay within the Town’s

“residential growth target,” which limits the DRB to allocating a maximum of eighty

dwelling units per year through 2015, a number that is set in the Town of Williston

Comprehensive Plan (Comprehensive Plan). See id. § 11.3 (explaining the “residential

                                             6
growth target” set in the town’s comprehensive plan); Comprehensive Plan § 5.1.2

(setting the “residential growth target” at eighty dwellings per year).12

       As well as being limited by the “residential growth target” for the Town as a

whole, the DRB’s power to approve dwelling units that are located within the area

served by the municipal sewer system is also “limited to the number of units for which

capacity in the sewage treatment plant is available.”        Comprehensive Plan § 5.1.1.

Therefore, the DRB “cannot allocate units for which adequate sewage treatment plant

capacity is not available[,] regardless of the [residential] growth target established in the

comprehensive plan.” 2008 Development Bylaw § 11.5.1.6.

       To manage its sewage treatment plant capacity, and to fairly allocate that

capacity to proposed projects within the area served by the municipal sewer system, the

Town of Williston adopted a Sewer Allocation Ordinance.                 Municipalities are

authorized by state statute, 24 V.S.A. § 3625, to allocate sewage capacity either by

adopting a sewer allocation ordinance under 24 V.S.A. §§ 1972 or 1973 (ch. 59), or by

adopting zoning bylaws or interim bylaws governing sewer allocation under 24 V.S.A.

§§ 4403, 4404, or 4410 (ch. 117).13 Compare 24 V.S.A. § 3625(a)(1), with §§ 3625(a)(2), (3).

       Under the Town of Williston Sewer Allocation Ordinance, decisions regarding

the available sewage treatment capacity are made periodically by the Williston


12
   See also 2008 Development Bylaw § 11.5.1.2 (“The DRB may allocate only the number
of dwelling units allowed by the residential growth target adopted in the town plan.”
However, this “does not mean that the DRB allocates 80 dwelling units each fiscal year”
because the “number of dwelling units previously allocated [in prior years] is deducted
from the [residential] growth target for each fiscal year in which those allocations were
made, ensuring that an average of no more than 80 dwelling units per fiscal year is
allocated.”).
13
   The Environmental Court does not have jurisdiction over appeals from governmental
action taken under ordinances adopted under 24 V.S.A. §§ 1972 or 1973 (ch. 59); on the
other hand, the Court does have jurisdiction to hear appeals from governmental action
taken under ordinances adopted under 24 V.S.A. ch. 117, which includes §§ 4403, 4404,
or 4410. See 4 V.S.A. § 1001(b) (establishing the Environmental Court’s jurisdiction).
                                             7
Selectboard. See Town of Williston Sewer Allocation Ordinance § 4.1 [hereinafter Sewer

Allocation Ordinance] (stating that the Selectboard shall make the sewer capacity

determination “[p]rior to each five-year revision of the comprehensive plan”). The

Sewer Allocation Ordinance appears to have been adopted under 24 V.S.A. ch. 59, as

authorized by 24 V.S.A. § 3625, rather than having been adopted as a zoning bylaw

under 24 V.S.A. ch. 117.        See Sewer Allocation Ordinance § 2 (“This ordinance is

adopted pursuant to the provisions of 24 V.S.A. § 3625, in the manner provided in 24

V.S.A., Chapter 59 . . . .”).

         For the purposes of the present appeals, it is extremely important to understand

that decisions regarding the residential growth target are set in the Comprehensive

Plan, and that decisions regarding the available sewage treatment capacity are made

periodically by the Williston Selectboard under the Sewer Allocation Ordinance.

Neither of these decisions is made by the DRB, and neither of these decisions is made

under 24 V.S.A. ch. 117. See Comprehensive Plan § 5.1.2; Sewer Allocation Ordinance

§ 4 (2005).    Therefore, this Court does not have jurisdiction over appeals from

Selectboard action under the Sewer Allocation Ordinance; instead, such appeals may be

made, if at all, to the appropriate superior court under V.R.C.P. 74 or 75, and not to this

Court.

         Once the Selectboard has determined the available sewer allocation for a

particular year, the DRB annually determines which proposed residential subdivision

projects will receive growth management approval each year, as well as the number of

residential units each approved project will receive. The DRB performs this function

under the growth management provisions of Chapter 11 of the 2008 Development

Bylaw. Each year, the DRB holds a public hearing “at which it reviews all proposed

residential subdivisions that cleared pre-application review during the preceding year.”

2008 Development Bylaw § 11.4.2.3. The DRB first divides the proposed projects into

three categories: proposed projects within the Town’s Growth Center, proposed projects
                                             8
outside the Growth Center but served by the sewer system, and proposed projects

outside the sewer service area. Id. § 11.3.2.14   The DRB then evaluates and ranks the

proposed residential subdivisions using the evaluation criteria established in Chapter

11 of the 2008 Development Bylaw.

       An applicant seeking a growth management allocation from the DRB must

submit a “Growth Management Questionnaire,” which is meant to provide information

to the DRB regarding the proposed development, prior to the DRB’s annual growth

management hearing. Id. § 11.4.2.2. The information provided by applicants relates to

the Chapter 11 evaluation criteria, which “guide the DRB in awarding points to

proposed residential subdivisions based on their implementation of specific goals and

objectives of the comprehensive plan.” Id. § 11.4.2.4. These criteria include a project’s

potential to conserve energy, id. § 11.6.1, the percentage of the project dedicated to

affordable housing, id. § 11.6.2, the project’s mix of dwelling types, id. § 11.6.3, and

conservation of open space, id. § 11.6.6, among others.

       All of the representations made by applicants in their questionnaires “are

binding and must be reflected in the [project’s] application for [its] discretionary permit

if the proposed residential subdivision receives an allocation of dwelling units.” Id.

§ 11.4.2.2. Once the DRB has scored and ranked the competing developments, it then

allocates the number of units available for each upcoming year based on that ranking.

Id. § 11.4.2.5.

       Unlike the annual sewer allocation decision made by the Selectboard, which is

made according to an ordinance adopted under 24 V.S.A. ch. 59, the annual growth


14 This is done because of the fact that the residential growth target, permitting
development of eighty residential units a year, is further divided among the three
categories of proposals. From the residential growth target in any given year, fifty-six
units can be allocated to projects within the Town’s Growth Center; twelve units can be
allocated to projects outside the Growth Center but served by the sewer system; and
twelve units can be allocated to projects outside the sewer service area. Id. § 11.3.2.
                                            9
management allocation decision is made by the DRB under 24 V.S.A. ch. 117. Because

the Environmental Court has jurisdiction over appeals arising under 24 V.S.A. ch. 117,

the DRB’s annual growth management allocation decision can be appealed to this Court

within thirty days of the date on which the growth management allocation decision is

issued. See 10 V.S.A. 8504(b); 24 V.S.A. § 4471(a); V.R.E.C.P. 5. DRB decisions not

appealed within the thirty-day appeal period become final and cannot later be

challenged, either directly or indirectly. 24 V.S.A. § 4472(d).



Growth Management and Discretionary Permit Review for Applicants’ Proposed
Development

       In the present appeals, because both applications involved residential

subdivisions, they needed to undergo growth management review prior to being

considered for discretionary permit approval; the projects needed to obtain a growth

management allocation for the new carriage house dwelling unit proposed in the 3-Unit

Application, and for the eight new residential units (four single-family dwellings, and

two duplexes) proposed in the 9-Unit Application.

       Applicants submitted Growth Management Questionnaires for both projects to

be considered in the DRB’s annual growth management decision for 2009.           In the

Growth Management Questionnaire submitted in connection with the 9-Unit

Application, seeking allocation for eight new units, Applicants represented that 45% “of

the proposed dwelling units will be perpetually affordable at 100% of the area med[ian]

income,” or 33% will be perpetually affordable at “80% of the area med[ian] income.”

See Applicants’ DP-09-07 Growth Management Questionnaire, at 1 (Feb. 13, 2009).

       In its 2009 Residential Growth Management Review and Allocation Decision

issued on March 10, 2009, the DRB granted Applicant Atwood one unit of allocation for

the proposed carriage house dwelling unit. DRB 2009 Residential Growth Management

Review and Allocation Decision, at 5 (March 10, 2009) [hereinafter 2009 DRB Growth

                                             10
Management Allocation Decision].        The 2009 DRB Growth Management Allocation

Decision also granted to Applicants allocations for six of the eight new dwelling units

proposed in the 9-Unit Application, on the following phased schedule: two units for

fiscal year 2011, two units for fiscal year 2012, one unit for fiscal year 2013, and one unit

for fiscal year 2014. Id. Applicants did not appeal the 2009 DRB Growth Management

Allocation Decision and it became final. 24 V.S.A. § 4472(d). It therefore cannot be

challenged in the present appeal, either directly or indirectly. Id.

       On April 28, 2009, based on the growth management allocations to the proposed

projects, the DRB approved both the 3-Unit and the 9-Unit application. In approving

each project, the DRB imposed several conditions, some of which are contested in the

present appeals.    With respect to the 3-Unit Application, the DRB imposed the

following conditions that are contested by Applicant Atwood in Docket No. 117-6-09:

       A. No development, mowing or removal of vegetation shall be allowed
       within the wetland protection buffer.
       B. Architectural plans for the carriage barn and its addition must be
       submitted to staff and the Historic and Architectural Advisory Committee
       for review and design advice prior to [final] Administrative Permit
       approval.
2009 DRB Discretionary Permit Decision, at 13. With respect to the 9-Unit Application,

the DRB imposed the following conditions that are contested by Applicants in Docket

No. 116-6-09:

       B. Prior to Final Plat approval, the applicant shall demonstrate that every
       effort has been made to relocate the proposed access road and path to a
       location just east of the wetland and behind proposed units six and seven
       in an effort to avoid disturbance to the existing wetland.
                *           *             *
       F. The applicant shall provide details for how perpetually affordable
       housing will be maintained for the units required to be designated for
       perpetually affordable housing as indicated by the applicant during the
       growth management residential phasing process.


                                              11
       G. A signed and recorded Homeowners Agreement must be provided to
       the Planning Office prior to Final Plat approval. The agreement must
       include restrictions on the use of fertilizer and phosphate.
Id. at 25–26.



Questions 1, 2, and 3 in Docket No. 117-6-09 Vtec: DRB’s Authority to Impose Condition
Regarding Wetlands

       In the appeal of the 3-Unit Application, Questions 1, 2, and 3 of the Statement of

Questions challenge the DRB’s authority to impose Condition A, regarding the

regulation of wetlands.15   Condition A states that “[n]o development, mowing, or

removal of vegetation shall be allowed within the wetland protection buffer.” 2009

DRB Discretionary Permit Decision, at 13.

       Questions 1 and 2 ask this Court to determine whether the DRB has authority to

impose permit conditions regarding wetlands and buffers, even if such conditions are

more stringent than the limitations imposed in the ANR Conditional Use Determination

for the 3-Unit project.      Question 3 asks whether the ANR Conditional Use

Determination issued for the 3-Unit project preempts or limits the Town’s authority to

regulate wetlands and buffers. With respect to these three questions, Applicants argue

that the Town’s Development Bylaw can only regulate those subjects that the Town has

been authorized to regulate by the legislature, and that the legislature has not

authorized municipalities to regulate wetlands. Further, Applicants argue that, even if

the Town has received such authorization, this authority is limited or preempted by the

ANR Conditional Use Determination.

       Applicants are correct that a municipality is only permitted to regulate those


15
   As the Court previously noted, Applicants do not, in their Statements of Questions,
request the Court in this de novo appeal either to delete or to modify the contested
conditions. Rather, the questions in the Statement of Questions ask the Court solely to
determine whether the DRB had the authority to impose the contested conditions.
                                            12
subjects that have been authorized by the Vermont Legislature. See Town of Williston

Charter, 24 V.S.A. app., ch. 156, § 5(b) (allowing the Selectboard to “adopt ordinances

on any subject authorized by statute”); Brennan Woods Ltd. P’ship v. Town of

Williston, 173 Vt. 468, 471 (2001) (“[A] municipality has only those powers and

functions expressly granted to it by the legislature, such additional functions as may be

incident, subordinate or necessary to the exercise thereof, and such powers as are

essential to the declared objects and purposes of the municipality.” (quoting Robes v.

Town of Hartford, 161 Vt. 187, 190 (1993))).

      Nevertheless, the Vermont Legislature has authorized municipalities to regulate

wetlands. By statute, municipalities are specifically enabled to “adopt bylaws to . . .

preserve and protect wetlands and other terrestrial and aquatic wildlife habitat.” 24

V.S.A § 4414(1)(D)(i).   In addition, the introductory language of 24 V.S.A. § 4414

authorizes municipalities to adopt several forms of regulations in their bylaws to

address “the purposes established in [24 V.S.A. § 4302],” id. § 4414; those purposes

include the “protect[ion] and preserve[ation] [of] important natural and historic

features of the Vermont landscape, including . . . wetlands.”        Id. § 4302(c)(5)(B).

Further, in reviewing and approving permit applications under a municipality’s

bylaws, such as bylaws regulating wetlands, the legislature has empowered the DRB or

other municipal panel to “attach additional reasonable conditions and safeguards as it

deems necessary to implement the purposes of . . . the pertinent bylaws and the

municipal plan then in effect.”    24 V.S.A. § 4464(b)(2).   These statutory provisions

authorize the Town to regulate wetlands through validly adopted bylaws and to

impose conditions in permits to implement those bylaws.

      The Town has in fact exercised the power granted to it by the legislature by

enacting development bylaws that address the protection of wetlands and watershed

protection buffers. See 2008 Development Bylaw § 29.8–29.9. The 2008 Development

Bylaw also empowers the DRB generally to impose permit “[c]onditions designed to
                                           13
ensure compliance with the requirements of [the 2008 Development Bylaw] . . . , as

specifically authorized by 24 V.S.A. § 4464(b)(2).” Id. § 6.6.5. Accordingly, because the

legislature has authorized the Town to regulate wetlands through validly enacted

bylaws and to impose conditions in permits to implement those bylaws, and because

the Town has in fact enacted such bylaws, the DRB has the authority to impose the

condition that “[n]o development, mowing, or removal of vegetation shall be allowed

within the wetland protection buffer.”

          However, Class II wetlands and their buffer zones in Williston are not regulated

solely through the municipal bylaw; they are also regulated by state statute, which

creates a dual regulatory scheme.16       It was under the state statutory scheme that

Applicant Atwood was required to obtain a Conditional Use Determination from the

ANR. However, the fact that Applicant Atwood has obtained an ANR Conditional Use

Determination, permitting him to locate a driveway within a portion of the fifty-foot

wetland buffer, does not preempt the DRB’s authority or limit the DRB’s authority to

impose more stringent conditions. Rather, the state statute provides that “if any bylaw

is enacted with respect to any land development that is subject to regulation under state

statutes, the more stringent or restrictive regulation applicable shall apply. 24 V.S.A.

§ 4413.

          The municipal provisions require a fifty-foot watershed protection buffer around

all Class II wetlands, 2008 Development Bylaw § 29.9.3, and mandate that the buffer

remain undeveloped, unless such development falls within one of a few narrow

16  See 10 V.S.A. § 913(a) (“Except for allowed uses adopted by the panel by rule, no
person shall conduct or allow to be conducted an activity in a significant wetland or
buffer zone . . . except in compliance with a permit, conditional use determination, or
order issued by the secretary.”); id. § 1272 (regulating “activities causing discharge or
affecting significant wetlands”). The state statutory provisions are further implemented
through the Vermont Wetland Rules (Wetland Rules), adopted by the former Vermont
Water Resources Board and available on the Vermont Natural Resources Board’s
website: http://www.nrb.state.vt.us/wrp/publications/wetrule2002.pdf
                                             14
exceptions or a variance is granted by the DRB. Id. §§ 29.9.5, 29.9.7. The state statute

regulating wetlands similarly prohibits development within Class II wetland buffers,

which are also set at fifty feet, see Wetland Rules § 4.3, unless such development is

permitted by rule. 10 V.S.A. § 913(a). However, unlike the 2008 Development Bylaw

that prohibits almost all development within a fifty-foot wetland buffer, the state statute

and Wetland Rules allow several permitted uses within Class II wetland buffers, see

Wetland Rules § 6.2(a)–(t), and also allow other types of development within a Class II

buffer if a Conditional Use Determination is granted.         See Wetland Rules § 8.5(a)

(allowing any use that is not [a permitted use] to be approved as a conditional use

within a Class II wetland buffer if the development “will have no undue adverse effect

on protected functions” of the wetland).

       In the present case, the 2008 Development Bylaw’s requirements regarding

wetland buffers are “more stringent or restrictive” than are the state statutory

provisions and administrative rules regulating wetland buffers.            Therefore, the

condition implementing § 29.9 of the 2008 Development Bylaw, rather than the

Conditional Use Determination condition implementing the state statutory and

administrative provisions, controls under 24 V.S.A. § 4413.

       Accordingly, the condition that “[n]o development, mowing, or removal of

vegetation shall be allowed within the wetland protection buffer,” is a condition the

DRB has authority to impose under state statute and the municipal bylaws, despite the

fact that it is more stringent than the terms of the ANR Conditional Use Determination.

In Docket No. 117-6-09 Vtec, Applicants’ motion for summary judgment must therefore

be denied and summary judgment must be granted to the Town as to Questions 1

through 3 of the Statement of Questions.




                                            15
Questions 4 and 5 in Docket No. 117-6-09 Vtec: DRB’s Authority to Impose Condition
Regarding Review by the Historical and Architectural Advisory Committee

      In the appeal of the 3-Unit Application, Questions 4 and 5 of the Statement of

Questions challenge the DRB’s authority to impose Condition B, requiring Applicant

Atwood to submit design plans to the Historic and Architectural Advisory Committee

(Advisory Committee). Condition B states that “[a]rchitectural plans for the carriage

barn and its addition must be submitted to staff and the Historic and Architectural

Advisory Committee for review and design advice prior to Administrative Permit

approval [under Chapter 5 of the 2008 Development Bylaw].” 2009 DRB Discretionary

Permit Decision, at 13.

      Question 4 asks the Court to determine whether the DRB has the authority to

impose such a condition.     If the Court determines that the DRB has the requisite

authority to impose Condition B, Question 5 asks whether the “design advice” of the

Advisory Committee will “become a condition of the Permit enforceable by the Town.”

      As discussed in the previous section, the Town can regulate those subjects that it

has been authorized to regulate by the Vermont Legislature. See 24 V.S.A. app., ch. 156,

§ 5(b). By statute, the state has authorized municipalities to establish “design review

committees” and “historic preservation commissions,” such as the Historic and

Architectural Advisory Committee, to “advis[e] appropriate municipal panels,

applicants, and interested parties” throughout the permitting process, among other

things. 24 V.S.A. § 4433. This statutory provision authorizes a municipality to establish

an Advisory Committee with the responsibility for advising applicants, as well as for

advising the DRB.     The statute also authorizes municipalities to establish “design

review districts” for “any area containing structures of historical, architectural, or

cultural merit,” and to appoint “design review board[s]” to “advise any appropriate




                                           16
municipal panel” regarding design review districts.        24 V.S.A. § 4414(1)(E).17   In

addition, as discussed above, in reviewing and approving permit applications, the

legislature has granted municipal panels the statutory authority to impose conditions to

implement the municipal bylaws, such as those that govern advisory committees.

24 V.S.A. § 4464(b)(2).

       The Town has in fact exercised the authority granted to it by the legislature

under 24 V.S.A. § 4433 by establishing the Historic and Architectural Advisory

Committee.     See 2008 Development Bylaw § 3.5 (“The Historic and Architectural

Advisory Committee is a seven-member committee, appointed by the Selectboard

under the authority of 24 V.S.A. § 4433.”).       However, although 24 V.S.A. § 4433

authorizes a municipality to give an advisory committee the responsibility of advising

“applicants” or “interested parties,” as well as advising the municipal panel, the 2008

Development Bylaw only authorizes the Historic and Architectural Advisory

Committee to advise the DRB, not to advise applicants. See 2008 Development Bylaw

§ 3.5 (The role of the Advisory Committee “in the administration of this bylaw is . . . to

review proposed multi-family residential . . . developments, . . . and [to] advise the DRB

regarding their compliance with the design standards of this bylaw,” as well as to

advise the DRB regarding proposed development in the Village zoning district.).

       Therefore, even though the 2008 Development Bylaw creates an Advisory

Committee to advise the DRB throughout the permitting process, and also empowers

the DRB to impose permit “[c]onditions designed to ensure compliance” with the

Advisory Committee bylaw provisions, see id. § 6.6.5, it does not empower the

Advisory Committee to give advice to applicants.          Thus, although the DRB has

statutory authority to impose Condition B, requiring Applicant Atwood to obtain the

Advisory Committee’s design advice before applying for a final Administrative Permit

17In the present case, no party suggests that the proposed projects are located in a
design review district under the 2008 Development Bylaw.
                                           17
for the project, it does not have such authority in the 2008 Development Bylaw.

        Accordingly, in Docket No. 117-6-09 Vtec, both parties’ motions for summary

judgment as to Question 4 of the Statement of Questions must be granted in part and

denied in part, in that the DRB has statutory authority, but does not have municipal

authority, to impose Condition B.

        Question 5 asks, if Condition B were authorized, whether the “design advice” of

the Advisory Committee would “become a condition of the Permit enforceable by the

Town.”     Even if the required consultation with the Advisory Committee were

authorized by the 2008 Development Bylaw as well as by statute, Condition B only

required Applicant Atwood to submit plans for “review and design advice,” that is, to

receive the advice of the staff and the Advisory Committee. Nothing in the plain

language of Condition B requires Applicant Atwood to make any use of that advice in

the 3-Unit proposal, which the Town itself has acknowledged in its motion memoranda

on this issue.18 However, because the Court determined under Question 4 that the DRB

has no authority under the 2008 Development Bylaw to issue Condition B, Question 5 is

moot.



Questions 1 and 2 in Docket No. 116-6-09 Vtec: DRB’s Authority to Impose Condition
Regarding Applicants’ Efforts to Relocate Access Road to Avoid Wetland Disturbance

        In the appeal of the 9-Unit Application, Questions 1 and 2 of the Statement of

Questions challenge the DRB’s authority to impose Condition B, requiring Applicants to



18
   See Town’s Motion for Summary Judgment, Docket No. 117-6-09 Vtec, at 2 (Oct. 22,
2009) (stating that “[t]he use of ‘advice’ [in Condition B] does not signify a mandate.
Applicants must submit their plans to staff and the committee, but need not alter their
design to suit their advice”); Town’s Response to Appellants’ Motion for Summary
Judgment, Docket No. 117-6-09 Vtec, at 2 (Dec. 28, 2009) (stating that the condition is
not a “mandate” but only a “process” that Applicants must comply with before a final
permit can be issued).
                                           18
make “every effort” to relocate the proposed access road and path “in an effort” to

avoid disturbance to the existing wetland. Condition B states that “[p]rior to Final Plat

approval, the applicant shall demonstrate that every effort has been made to relocate

the proposed access road and path to a location just east of the wetland and behind

proposed units six and seven in an effort to avoid disturbance of the existing wetland.”

2009 DRB Discretionary Permit Decision, at 13.

      Question 1 asks the Court to determine whether the DRB has authority to impose

such a condition.    Question 2 asks more specifically whether the DRB has such

authority, in light of the fact that the DRB “has permitted crossing the described

wetland so long as the applicant[s] receive[] a [Conditional Use Determination] from

the Vermont ANR Water Quality Division to do so,” and the fact that the condition

“requires Applicants to negotiate with recalcitrant and uncooperative abutters for rights

to cross and use land the Applicants may not own.”

      As discussed above with regard to Condition A of the 3-Unit Application, the

legislature has authorized municipalities to regulate wetlands in their bylaws and has

authorize municipal panels to impose conditions to implement those bylaws, and the

Town has exercised that authority by enacting bylaws that address the protection of

wetlands and that authorize the DRB to impose permit conditions to implement those

bylaws.   Therefore, under state law and the municipal bylaws, the DRB has the

authority to impose conditions to implement the purposes of those bylaws regulating

wetlands and buffers.     See 2008 Development Bylaw §§ 29.8–29.9.        Further, such

conditions may be more stringent than the ANR’s requirements in approving such a

project under state law and regulations. 24 V.S.A. § 4413.

      Under the 2008 Development Bylaw, Class II wetlands generally must “remain in

their natural vegetation,” but such wetlands may “be crossed by roads, trails, or utility

lines where there is no feasible alternative to such a crossing.” 2008 Development

Bylaw § 29.8.2 (emphasis added). Because the 9-Unit Application proposes to construct
                                           19
an access road and recreational path across the Class II wetland, under the 2008

Development Bylaw the DRB is required to determine if there is a “feasible alternative”

to such a crossing. An alternative location for the access road, slightly to the east,

would avoid the wetland and fulfill the purposes of § 29.8.2. However, in order to

relocate the access road to the alternative location, Applicants must obtain permission

from the Allenbrook Home Owners Association.          If Applicants cannot obtain that

permission, then the alternative is not feasible.    Therefore, in order to implement

§ 29.8.2, the DRB has authority to require that Applicants make every effort to obtain

permission from the Allenbrook Home Owners Association to relocate the access road

and minimize disturbance to the wetlands.

       Although Question 2 only poses the issue in terms of whether the Town has the

authority to impose the contested condition, Applicants also argue in their memoranda

of law that Condition B “is arbitrary and capricious in that it defines no reasonable

standard of completion except the say so of the staff and it provides no process for the

applicant to appeal the determination of the applicant’s noncompliance by the staff.”

Appellants’ Motion for Summary Judgment, Docket No. 116-6-09 Vtec, at 2 (Nov. 20,

2009). As to a process for appeal, if the DRB were to deny Final Plat approval on the

basis of Applicants’ failure to make “every effort” to obtain the alternate route for the

access road, that denial would be appealable to this Court. See 10 V.S.A. 8504(b); 24

V.S.A. § 4471(a); V.R.E.C.P. 5.

       As to whether Condition B imports a “reasonableness” standard for determining

whether Applicants will have made the required level of effort, it is premature to

address this issue until or unless the DRB were to determine that a particular level of

effort on the part of Applicants was in fact insufficient. All that the Town states is

required under Condition B is that Applicants show that they have made a good-faith

attempt to negotiate an agreement with the Allenbrook Home Owners Association for

the alternative access. See Town’s Motion for Summary Judgment, Docket No. 116-6-09
                                            20
Vtec, at 2 (Oct. 22, 2009) (“If Applicants fail to negotiate a solution with [the] Allenbrook

[Home Owners Association], the subdivision permit is still valid. Only if [Applicants]

fail to try will the condition not be met.”).

       By the terms of the contested condition, and the Discretionary Permit approval as

a whole, if Applicants fail to reach an agreement for an alternative access, the DRB has

otherwise already approved the access road across the wetland, conditioned only on

obtaining approval from the state ANR for that particular portion of the project.

Accordingly, the DRB has authority to impose Condition B, requiring Applicants to

demonstrate that “every effort has been made to relocate the proposed access road and

path.” Summary judgment as to Questions 1 and 2 of the Statement of Questions in

Docket No. 116-6-09 Vtec, as to the DRB’s authority to impose Condition B, must

therefore be entered in favor of the Town.



Questions 3 and 4 in Docket No. 116-6-09 Vtec: DRB’s Authority to Impose Conditions
Regarding Perpetually Affordable Housing and Growth Management Allocation
Phasing

       In the appeal of the 9-Unit Application, Questions 3 and 4 of the Statement of

Questions challenge the DRB’s authority to impose Conditions F and G, requiring

Applicants to designate a portion of the development for perpetually affordable

housing. Condition F states that “applicant shall provide details for how perpetually

affordable housing will be maintained for the units required to be designated for

perpetually affordable housing as indicated by the applicant during the growth

management residential phasing process.” 2009 DRB Discretionary Permit Decision, at

26. Condition G requires that a “signed and recorded Homeowners Agreement must be




                                                21
provided to the Planning Office prior to Final Plan approval. Id.19

      Question 3 asks this Court to determine whether the Town has authority “to

require the Applicant to dedicate any of the proposed units to perpetual affordability as

set forth in Conditions G and F of the Permit when the Town has allocated too few

sewer allocations to the project initially and has called for phasing of the additional

units over too long a period of time so that it is financially impossible for the

affordability requirements to be met without undue financial sacrifice by the

Appellants.” Question 4 asks whether the Town “forfeit[ed] its ability to phase sewer

allocations over more than one year when it requires Applicants to dedicate units as

perpetually affordable in conformance with the Town Plan, State law and its

ordinances.”

      Both Question 3 and Question 4 refer to the DRB as “requir[ing]” Applicants “to

dedicate . . . proposed units to perpetual affordability.” However, the “requirement”

that Applicants dedicate a percentage of units to affordable housing is derived from the

commitments that Applicants themselves proposed in their Growth Management

Questionnaire, in order to obtain points during the DRB’s growth management

allocation determination.    See Applicants’ 9-Unit (DP-09-07) Growth Management

Questionnaire, at 1 (representing that 45% “of the proposed dwelling units will be

perpetually affordable at 100% of the area medi[an] income,” or 33% will be perpetually

affordable at “80% of the area medi[an] income,” and “indicating which units will be

affordable”); Applicants’ Motion for Summary Judgment, Docket No. 116-6-09 Vtec, at 4

(Nov. 20, 2009) (stating that Applicants “designed the project for the affordable housing

scoring system promoted by the Town [in] its Growth Management Ordinance”). All of

the representations made by Applicants in their Growth Management Questionnaire,


19Condition G does not by its terms mention affordable housing; however, Question 3
refers to Condition G in the context of requiring the applicant to dedicate proposed
units to “perpetual affordability.”
                                           22
including which units would be dedicated to perpetually affordable housing, became

binding on Applicants once the DRB’s 2009 Growth Management Allocation Decision

became final. 2008 Development Bylaw § 11.4.2.2. Section 11.4.2.2 prevents applicants

from obtaining points in the scoring system on the basis of affordable housing

preferences, and then failing to construct the promised units as affordable units.

       Question 4 similarly seeks to challenge the DRB’s authority to phase the project’s

sewer allocations over more than one year. However, the DRB’s decision regarding the

phasing of sewer allocations for the proposed project was also made in the 2009 DRB

Growth Management Allocation Decision, not in the decision on appeal in the present

case. Applicants themselves acknowledge that it is the DRB’s March 10, 2009 “phasing”

or “Growth Management” Allocation Decision that they seek to challenge.                  See

Applicants’ Motion for Summary Judgment, Docket No. 116-6-09 Vtec, at 3–4

(challenging the “Growth Management Decision of the DRB” and asking the Court to

remand “the phasing decision of the DRB” in light of Applicants’ arguments).

Applicants failed to appeal the March 10, 2009 DRB Growth Management Allocation

Decision and it has become final. 24 V.S.A. § 4472(d). Therefore, Applicants cannot

now challenge that decision in the present appeal, either directly or indirectly. Id.

       Accordingly, Questions 3 and 4 of the Statement of Questions in Docket No. 116-

6-09 Vtec must be dismissed as they raise issues beyond the scope of the current appeal.

See, e.g., Appeal of Yates, No. 158-9-04 Vtec, slip op. at 6–9 (Vt. Envtl. Ct. Apr. 17, 2007)

(Durkin, J.) (dismissing several issues “on the basis that they [were] impermissible

collateral attacks on previous DRB approvals and [were] therefore outside the scope of

[the] appeal”).




                                             23
       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED

that the parties’ Motions for Summary Judgment are GRANTED in part and DENIED in

part, as follows.

              In Docket No. 117-6-09 Vtec, the Town’s Motion for Summary Judgment is

       GRANTED and Applicants’ Motion for Summary Judgment is DENIED on

       Questions 1 through 3 of the Statement of Questions, in that the DRB has

       authority to impose Condition A on the 3-Unit proposal, despite the fact that it is

       more stringent than the terms of the ANR Conditional Use Determination. Both

       parties’ Motions for Summary Judgment are GRANTED in part and DENIED in

       part on Question 4 of the Statement of Questions in that the DRB has authority

       by statute, but not by the 2008 Development Bylaw, to impose Condition B on

       the 3-Unit proposal. Both parties’ Motions for Summary Judgment are DENIED

       as to Question 5 of the Statement of Questions, as it has become moot in light of

       the Court’s ruling on Question 4.

              In Docket No. 116-6-09 Vtec, the Town’s Motion for Summary Judgment is

       GRANTED and Applicants’ Motion for Summary Judgment is DENIED on

       Questions 1 and 2 of the Statement of Questions, in that the DRB has authority to

       impose Condition B on the 9-unit proposal. Questions 3 and 4 of the Statement

       of Questions are DISMISSED, as they raise issues that are beyond the scope of

       the current appeal.




                                           24
      This Decision and Order appears to conclude both appeals, as the Statement of

Questions did not ask this Court to take any action with regard to the applications in

these de novo appeals. Therefore, the Court will enter a final judgment order in this

matter, effective on March 26, 2010.




      Done at Berlin, Vermont, this 18th day of March, 2010.




                           _________________________________________________
                                 Merideth Wright
                                 Environmental Judge




                                          25